Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 8, 2022 under AFCP 2.0 has been entered.  Because of the Applicant’s amendment, the original objections to Claims 1, 3-5, and 16, in the Office action filed December 9, 2021 are hereby withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jian Jiang on February 15, 2022.
The application has been amended as follows: 
Claim 8 Line 1, “…wherein: the first valve…” has been amended to read “…wherein the first valve ….”  The colon is removed.
Claim 11 Line 3, “…is located at an first end of the tube …” has been amended to read “…is located at a first end of the tube ….”
Allowable Subject Matter
Claims 1, 3-5, and 16 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks Page 7 Line 29 to Page 8 Line 9 and Page 8 Lines 15-20], filed February 8, 2022, with respect to the §103 rejection of Claim 1 as unpatentable over Rigney et al. (5,607,072) in view of Knutsen (2013/0001111), have been fully considered and are persuasive.  The §103 rejection of Claim 1 has been withdrawn. 
Rejoinder
Claim 1 is allowable. The election of species requirement among species, as set forth in the Office action mailed on June 14, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species requirement of Species B and C is withdrawn.  Claims 6-15, directed to Species B and C are no longer withdrawn 
In view of the above noted withdrawal of the species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736